Celadon Group, Inc. Second Quarter 2010 Earnings Conference Call January 26, 2010, 10:00AM EST Operator Good day, ladies and gentlemen, and welcome to the second-quarter 2010 Celadon Group earnings conference call.My name is Jasmine and I will be your coordinator for today. At this time, all participants are in a listen-only mode.We will conduct a question-and-answer session towards the end of this presentation.You may press star one on your touchtone telephone at any time to pose a question.If at any time during this call you require assistance, please press star followed by zero and a coordinator will assist you. I would now like to turn the presentation over to your host for today, Mr. Steve Russell, Chairman and CEO. Steve Russell – Celadon Group – Chairman, CEO Thank you, Jasmine.Welcome to the second-quarter fiscal quarter 2010 press release teleconference.I am joined here in Indianapolis by Paul Will, our Vice Chairman and CFO, and Chris Hines, our President and COO.Jon Russell, our Executive Vice President in charge of our non-asset-based businesses, is calling in from a conference. I'd like to remind you that my comments and those of others representing Celadon may contain forward-looking statements, which are subject to risks and uncertainties.Our SEC filings contain additional information about factors that could cause actual results to differ from management expectations. We earned $0.05 in the December 2009 quarter, down from $0.08 in the December 2008 quarter.Several factors accounted for the change.Fuel was $0.09 negative compared to the December '08 quarter.It went down significantly during the December '08 quarter, went up somewhat in the December '09 quarter, but that accounted for $0.09 negative impact. Significantly, our average rate per loaded mile was $1.385, down from $1.485 in the December '08 quarter and a decline of about $0.10 a mile.This change on roughly 65 million loaded miles adversely impacted earnings by $6.5 million pretax or $0.18 per share after tax. Offsetting these negatives were several factors.First, we achieved a 16.9% improvement in loaded miles in the December '09 quarter compared with December '08.The addition of new customers largely accounted for this improvement.Those included Home Depot, Coca-Cola, FedEx, Con-way and several other customers.The new customers were a result of a more effective sales force, excellent service, and the impact of customers brought on by the Continental Express transaction of December 2008.Gains were achieved in domestic lanes as well as an increase in our business between US and Mexico. 1 For the Mexican gains, it is evident that the devaluation of the peso, which occurred in late 2008, resulted in a shift of production from China to Mexico by various manufacturers.The peso, which was at $0.10, ten U.S. cents, dropped to $0.077 or about 23%, which effectively enabled Mexico to achieve cost reductions when compared with the Chinese yuan or renminbi in various areas.We have seen companies like Sharp, Samsung, Sony, LG, but also companies like Whirlpool, John Deere, etc. that have moved production to Mexico. Second, we were able to achieve cost reductions in various areas.In our trucking operations, non–driver headcount was reduced by about 12% December '09 versus December '08.Other steps were taken in the first and second quarters of the 2009 calendar year that also contributed to meaningful savings.Improved fuel economy was also a factor in reducing costs. We as a company, and not only the management team but all our employees, including our drivers, truly leaned into the pain; we didn't run from it.Because of that, we were able to achieve significant cost reductions.Improved fuel economy was also a factor in reducing costs. Interestingly, if we chose to compare our results in the December '09 quarter with those of December '06, three prior years – three years ago – which was prior to the decline in truck load freight that occurred in 2007 through 2009, certain metrics changed significantly.Compared with the $0.05 that we earned in the December '09 quarter, we earned $0.26 per share in December '06.First, between December '06 and December '09, our average rate per loaded mile declined from $1.55 to $1.385, or $0.165 per mile, or a 10.6% decline.We would have earned $0.29 per share more in the quarter if we had the same rates as we had in December of '06.That is not reflective of any inflation; that's just the same rate as we had in December '06; that would've been worth $0.29 a share more in earnings. Second, utilization or miles per week per tractor declined from 2047 to 1894, or about 153 miles.If utilization was higher by 153 miles per week, loaded miles would have been 5.8 million more for the quarter and we would have earned an additional $0.16 per share.Hence the impact of the weaker economy both on depressed rates and utilization amounted to a difference of $0.45 in earnings-per-share.Although one could call this daydreaming, if rates in utilization in December '09 were comparable to those of December '06, December of '09 earnings-per-share would have been $0.50. Non-asset-based businesses continued to grow at the TruckersB2B, which has experienced a modest decline in earnings due to issues that midsized fleets and smaller fleets are experiencing.Of the 20,000 member fleets, the number that failed in the past three months was about 820 compared to a previous running rate of about 400.Celadon Dedicated Services, our warehousing division, and Celadon Logistics, our truck brokerage division, have experienced significant growth. Financially, at December 31, '09 with a $40 million bank line, borrowings were zero.We had letters of credit of $259,000, down from about $4 million a year ago, and a cash balance of $6.6 million.Compared with other carriers, our letters of credit are significantly less because, in 2002, we were approved by the US Department of Transportation to be self–insured, therefore requiring much fewer letters of credit than others. 2 Further, at the end of December, our average tractor was 1.3 years old.We have no plans to purchase new tractors or new trailers in 2010 and most of 2011.As a consequence, we expect to produce meaningful cash flow during that period. Basically, I’d be happy to answer any questions that the floor may have in terms of where the Company is at this point.Jasmine, if you'll open the floor to questions, that would be great. Operator Ladies and gentleman, if you wish to ask a question, please press star one on your touchtone telephone.If your question is answered or you wish to withdraw your question, please press star two.Please press star one to begin and please standby for your first question.Your first question comes from the line of Jason Seidl with Dahlman Rose.Please proceed. Jason Seidl – Dahlman Rose & Co. –
